         Case 1:19-cv-09236-KPF Document 148 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Tether and Bitfinex Crypto Asset              Case No. 1:19-cv-09236-KPF
Litigation
                                                    DEFENDANT REGINALD FOWLER’S
                                                    NOTICE OF MOTION TO DISMISS
                                                    THE AMENDED CONSOLIDATED
                                                    CLASS ACTION COMPLAINT
                                                    PURSUANT TO FED. R. CIV. P. 12(b)(2)
                                                    AND 12(b)(6)


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, and

upon all prior pleadings and proceedings had herein, Defendant Reginald Fowler moves this

Court before the Honorable Katherine Polk Failla at the United States District Courthouse for the

Southern District of New York, located at 40 Foley Square, New York, NY 10007, on a date and

time to be determined by the Court, for an Order dismissing the Amended Consolidated Class

Action Complaint pursuant to Fed. R. Civ. P 12(b)(2) on the grounds that this Court lacks

personal jurisdiction over Reginald Fowler and Fed. R. Civ. P. 12(b)(6) on the grounds that the

Amended Consolidated Class Action Complaint fails to state a claim for plausible relief against

Reginald Fowler.


Dated: September 3, 2020                                   HOGAN LOVELLS US LLP

                                                           /s/ Michael C. Hefter
                                                           Michael C. Hefter
                                                           Samuel Rackear
                                                           HOGAN LOVELLS US LLP
                                                           390 Madison Avenue
                                                           New York, NY 10017
                                                           T: 212-918-3000

                                                           Attorneys for Defendant Reginald
                                                           Fowler
